Exhibit 10.1

 

Press Release November 5, 2013

 

GOOD SAM ENTERPRISES, LLC ANNOUNCES CASH TENDER OFFER FOR 11.50% SENIOR SECURED
NOTES DUE 2016

 

Lincolnshire, Illinois, November 5, 2013 — Good Sam Enterprises, LLC (“GSE” or
the “Company”) announced today that it has commenced a tender offer (the
“Offer”) to purchase for cash any and all of its outstanding 11.50% Senior Notes
due 2016 (the “Notes”). Under the terms of the Offer, holders of the Notes who
validly tender and do not withdraw their Notes prior to 5:00 p.m., Eastern
Standard Time (EST), on November 19, 2013 (as such time and date may be extended
or earlier terminated, the “Early Tender Deadline”), will receive $1,092.75 per
$1,000  principal amount of Notes (the “Total Consideration”), which is equal to
(i) $1,042.75 per $1,000 principal amount of Notes validly tendered and accepted
for payment prior to the Early Tender Deadline (the “Tender Offer
Consideration”) plus (ii) an early tender payment of $50.00 per $1,000 principal
amount of Notes validly tendered and accepted for payment (the “Early Tender
Payment”). Accrued interest up to, but not including, the applicable payment
date of the Notes will be paid in cash on all Notes validly tendered and
accepted for payment. A summary of the Offer is outlined below:

 

CUSIP No.

 

Outstanding Principal
Amount

 

Title of Security

 

Tender Offer
Consideration(1)

 

Early Tender
Payment (2)

 

Total Consideration(1)(2)(3)

 

38211PAA7

 

$

325,574,000

 

11.50% Senior Secured Notes due 2016

 

$

1,042.75

 

$

50.00

 

$

1,092.75

 

 

--------------------------------------------------------------------------------

(1)         Plus accrued but unpaid interest from the last interest payment date
to, but not including, the applicable payment date.

(2)         Per $1,000 principal amount of Notes tendered at or prior to the
Early Tender Deadline.

(3)         Includes the Early Tender Payment.

 

The Offer is scheduled to expire at 11:59 p.m. EST, on December 4, 2013, unless
extended or earlier terminated (the “Expiration Date”). Tendered Notes may be
withdrawn at any time on or prior to 5:00 p.m. EST, on November 19, 2013, unless
such time is extended by the Company (the “Withdrawal Deadline”). Tenders of
Notes may not be withdrawn after the Withdrawal Deadline except to the extent
required by applicable law. Payment for Notes validly tendered and not validly
withdrawn on or prior to the  Early Tender Deadline will be made promptly
following the Early Tender Deadline (expected to be on or about November 20,
2013). Payment for Notes validly tendered after the Early Tender Deadline will
be made promptly following the Expiration Date (expected to be on or about
December 5, 2013). Holders of Notes that are validly tendered after the Early
Tender Deadline and on or prior to the Expiration Date, and accepted for
payment, will receive only the Tender Offer Consideration set forth in the table
above and not the Early Tender Payment.

 

Completion of the Offer is conditioned upon receipt of debt financing on terms
satisfactory to the Company and in an amount which will be sufficient to fund
the purchase of Notes validly tendered in the Offer and to satisfy and discharge
the indenture

 

1

--------------------------------------------------------------------------------


 

under which the Notes were issued in accordance with its terms by depositing the
redemption price in trust. The Offer is also subject to the satisfaction or
waiver of certain other conditions as set forth in the Offer to Purchase
referred to below.

 

The complete terms and conditions of the Offer are set forth in an Offer to
Purchase that is being sent to holders of the Notes. Holders are urged to read
this document carefully before making any decision with respect to the Offer.

 

Holders may obtain copies of the Offer to Purchase from the Information Agent
and Tender Agent for the Offer, D.F. King & Co., Inc., at (212) 269-5550 (banks
and brokers) and (800) 207-3158 (all others).

 

Goldman, Sachs & Co. is serving as the Dealer Manager for the Offer. Questions
regarding the Offer may be directed to Goldman, Sachs & Co., Liability
Management Group at (800) 828-3182 (toll free) or (212) 357-0215 (collect).

 

Neither the Company, the Dealer Manager, the Information Agent and Tender Agent
nor any other person makes any recommendation as to whether holders of Notes
should tender their Notes, and no one has been authorized to make such a
recommendation.

 

This announcement is not an offer to purchase, or the solicitation of an offer
to sell the Notes. The Offer is being made only pursuant to the terms of the
Offer to Purchase and the related Letter of Transmittal.

 

About Good Sam Enterprises, LLC

 

Good Sam Enterprises, LLC (GSE) and its wholly owned subsidiaries, serve the
safety, security, comfort and convenience needs of the North American outdoor
and recreational vehicle market. The goal is simple: GSE makes RV ownership and
the RV lifestyle more enjoyable. With various companies, brands, products and
services, GSE targets almost every aspect of this diverse and dynamic niche
market.

 

The corporate headquarters is located in Lincolnshire, Illinois.  Subsidiary
operations and divisions can be found at multiple locations throughout the
United States.

 

2

--------------------------------------------------------------------------------


 

CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS

 

This release includes forward-looking statements within the meaning of
Section 27A of the Securities Act of 1933, as amended, and Section 21E of the
Securities Exchange Act of 1934, as amended, that are based on current
expectations, estimates, forecasts and projections about us, our future
performance, our liquidity, our beliefs and management’s assumptions. Words such
as “anticipate,” “assume,” “believe,” “estimate,” “expect,” “intend,” “plan,”
“seek,” “project,” “target,” “goal,” and variations of such words and similar
expressions are intended to identify such forward-looking statements. All
forward-looking statements speak only as of the date on which they are made.
These statements are not guarantees of future performance and involve certain
risks, uncertainties and assumptions concerning future events that are difficult
to predict. Therefore, actual future events or results may differ materially
from these statements. We believe that the factors that could cause our actual
results to differ materially include the factors that we describe under “Risk
Factors” from time to time in our filings with the Securities and Exchange
Commission (“SEC”). These factors should not be construed as exhaustive and
should be read in conjunction with the other cautionary statements included in
the Offer to Purchase. These risks and uncertainties, as well as other risks of
which we are not aware or which we currently do not believe to be material, may
cause our actual future results to be materially different than those expressed
in our forward-looking statements. We caution you not to place undue reliance on
these forward-looking statements. We do not undertake any obligation to make any
revisions to these forward-looking statements to reflect events or circumstances
after the date of this release or to reflect the occurrence of unanticipated
events, except as required by law, including the securities laws of the United
States and rules and regulations of the SEC.

 

3

--------------------------------------------------------------------------------